Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the 
arguments do not apply to the references being used in the current rejection.
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The specification fails to provide an enabling description for a “reactance element connected having a first end that is directly connected to one of the pair of voltage input electrodes and the switching circuit and a second end that is directly connected to a ground connection;” as recited in Claim 1, and a “reactance element connected having a first end that is directly connected between one of the pair of voltage input electrodes and the switching circuit and a second end that is directly connected to a ground connection;” as recited in Claim 28. The original disclosure presents a reactance element directly connected to one voltage electrode, E12, and two diodes D11 and D12. The original disclosure does not present a reactance element directly connected to a switching circuit. The examiner assumes that the claim language is distinct from the original disclosure, and are therefore, new.
Dependent claims 2-4 and 19-22 inherit the deficiencies of independent claim 1, 
and are therefore also rejected under 35 U.S.C. 112 (a) paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 28 are rejected under 35 U.S.C. 112, second paragraph, as being 
indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
In Claims 1 and 28, it is unclear whether “one of” in Claims 1 and Claim 28 refers to one electrode or to either a pair of electrodes or a switching circuit. Moreover, in Claims 1 and 28, it is unclear whether “directly connected” in Claims 1 and Claim 28 refers to a direct connection between a reactance element and one electrode, a pair of electrodes, or a switching circuit. The examiner has assumed the claim language at issue recites a reactance element directly connected to both a voltage electrode and a switching circuit on one end and directly connected to ground on the other end.  
Dependent claims 2-4 and 19-22 inherit the deficiencies of independent claim 1, 
and are therefore also rejected under 35 U.S.C. 112 (b) paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 19-22, and 28 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Minobe (U.S. Publication No. 2014/0036546; hereinafter “Minobe”).
Regarding claim 1, Minobe discloses a power supply circuit comprising: a piezoelectric transformer (Fig. 2, 101) that includes a pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and a pair of voltage output electrodes (Fig. 2, 101 pair of voltage output electrodes); a switching circuit (Fig. 2, 111) connected (Fig. 2) to the pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and configured to convert (Fig. 2; [0033]) an input voltage (Fig. 2, Vcc) into an AC voltage (Fig. 2; [0033] – “The field effect transistor 111 performs a switching operation based on a pulse signal supplied from a high voltage control unit 201 to be described later. An LC resonance circuit formed from the inductor 112 and the capacitor 113 amplifies the pulse signal. The piezoelectric transformer 101 vibrates in accordance with the pulse signal supplied to its primary-side terminal, and generates, at its secondary-side terminal, an AC voltage amplified at a boost ratio corresponding to the size of the piezoelectric transformer 101.”) by turning on and off (Fig. 2; [0033]) at least one switching element (Fig. 2, 111); an output-side rectifying and smoothing circuit (Fig. 2, 102-104) connected (Fig. 2) to the pair of voltage output electrodes (Fig. 2, 101 pair of voltage output electrodes); a first reactance element (Fig. 2, 113) having a first end (Fig. 2, first end of 113) that is directly connected (Fig. 2) to one of the pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and the switching circuit (Fig. 2, 111) and a second end (Fig. 2, second end of 113) that is directly connected (Fig. 2) to a ground connection (Fig. 2, ground); and an auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 2, 112) connected (Fig. 2) to the first reactance element (Fig. 2, 113).  
Regarding claim 2, Minobe discloses the power supply circuit according to Claim 1, wherein the first reactance element (Fig. 2, 113) is a capacitor (Fig. 2, 113) configured as an auxiliary power supply (Fig. 2, 113), wherein the power supply circuit (Fig. 2) further comprises a diode (Fig. 2, diode associated with 111) that is connected (Fig. 2) in parallel (Fig. 2) with the capacitor (Fig. 2, 113) configured as the auxiliary power supply (Fig. 2, 113), and wherein the auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 2, 112) is connected (Fig. 2) to a parallel circuit (Fig. 2, 113/ diode associated with 111) including the capacitor (Fig. 2, 113) and the diode (Fig. 2, diode associated with 111).  
Regarding claim 3, Minobe discloses the power supply circuit according to Claim 2, wherein the capacitor (Fig. 2, 113) configured as the auxiliary power supply (Fig. 2, 113) is connected (Fig. 2) to the pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes).  
Regarding claim 4, Minobe discloses the power supply circuit according to Claim 3, wherein a capacitance (Fig. 2, 113 capacitance) of the capacitor (Fig. 2, 113) is equal to (Fig. 2) or more than an input capacitance (Fig. 2, input capacitance of 101) of the piezoelectric transformer (Fig. 2, 101).  
Regarding claim 19, Minobe discloses the power supply circuit according to Claim 1, wherein the first reactance element (Fig. 2, 113) and the switching circuit (Fig. 2, 111) are connected (Fig. 2) via the ground connection (Fig. 2, ground).  
Regarding claim 20, Minobe discloses the power supply circuit according to Claim 1, further comprising a voltage regulator (Fig. 2, 201) connected (Fig. 2) to the auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 2, 112).  
Regarding claim 21, Minobe discloses the power supply circuit according to Claim 20, further comprising a driver circuit (Fig. 2, 2015) connected (Fig. 2) to the voltage regulator (Fig. 2, 201) and configured to drive (Fig. 2) the at least one switching element (Fig. 2, 111).  
Regarding claim 22, Minobe discloses the power supply circuit according to Claim 20, further comprising a controller (Fig. 2, 301) connected to the voltage regulator (Fig. 2, 201) and configured to turn on and off (Fig. 2; [0033]) the at least one switching element (Fig. 2, 111).  
Regarding claim 28, Minobe discloses an AC adaptor comprising: an input (Fig. 2, input) that is configured to connect (Fig. 2) to a commercial power supply (Fig. 2, power supply supplying Vcc) and to receive a voltage (Fig. 2, Vcc) from the commercial power supply (Fig. 2, power supply supplying Vcc); an input-side rectifying and smoothing circuit (Fig. 2, 112) configured to rectify (Fig. 2) and smooth (Fig. 2) the voltage from the input; a piezoelectric transformer (Fig. 2, 101) that includes a pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and a pair of voltage output electrodes (Fig. 2, 101 pair of voltage output electrodes); a switching circuit (Fig. 2, 111) connected (Fig. 2) to the pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and configured to convert (Fig. 2; [0033]) a voltage (Fig. 2, voltage at node 111/112) that has been rectified (Fig. 2) and smoothed (Fig. 2) by the input-side rectifying and smoothing circuit (Fig. 2, 112) by turning on and turning off (Fig. 2; [0033]) at least one switching element (Fig. 2, 111); an output-side rectifying and smoothing circuit (Fig. 2, 102-104) connected (Fig. 2) to the pair of voltage output electrodes (Fig. 2, 101 pair of voltage output electrodes); an output (Fig. 2, output) configured to output (Fig. 2) a voltage (Fig. 2, Vout) that has been rectified (Fig. 2) and smoothed (Fig. 2) by the output-side rectifying and smoothing circuit (Fig. 2, 102-104); a reactance element (Fig. 2, 113) connected (Fig. 2) having a first end (Fig. 2, first end of 113) that is directly connected (Fig. 2) between one of the pair of voltage input electrodes (Fig. 2, 101 pair of voltage input electrodes) and the switching circuit (Fig. 2, 111) and a second end (Fig. 2, second end of 113) that is directly connected (Fig. 2) to a ground connection (Fig. 2, ground); and an auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 2, 112) connected (Fig. 2) to the reactance element (Fig. 2, 113).  
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837			22 July 2022

							/EMILY P PHAM/                                                                            Primary Examiner, Art Unit 2837